DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 18, 19 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Green (US 2004/0050690). 
Regarding claim 15, Green teaches a method of tuning a plasma profile, the method comprising one or more of: 
controlling spacing of EM coils within a plasma cathode assembly; modulating a direction or quantity of current flow through EM coils within a plasma cathode assembly; or controlling a position of EM coils within a plasma cathode assembly ([0038], Fig. 8).  
Regarding claim 16, Green teaches controlling the spacing of EM coils comprises flowing current through non-adjacent coils and not flowing current through intervening coils [0038].  
Regarding claim 18, Green teaches wherein plasma density is tuned [0038, [0006-0010].  
Regarding claim 19, Green teaches the plasma location is tuned [0038] [0006-0010].  
Regarding claim 20, Green teaches full face erosion is achieved [0041].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 2004/0050690) in view of Lin (US 6,132,565). 
Regarding claim 1, Green teaches a plasma cathode assembly comprising:
 a cathode housing having a top, sidewalls enclosing an interior volume with a center configured to support a target during a sputtering process (Fig. 2); 

and a second EM coil (28) inside the interior volume of the cathode housing, the second EM coil having a second inner diameter and a second outer diameter defining a second coil width and a second bottom surface and a second top surface defining a second coil thickness, wherein the first EM coil is within the second inner diameter of the second EM coil (Fig. 3).  
Green does not explicitly teach a cathode housing having a top, sidewalls and a backing plate enclosing an interior volume with a center axis, the backing plate configured to support a target during a sputtering process. 
Lin teaches a cathode (14) housing having a top, sidewalls and a backing plate (22) enclosing an interior volume with a center axis, the backing plate configured to support a target (12) during a sputtering process (Fig. 1). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cathode of Green by providing a cathode housing having a top, sidewalls and a backing plate enclosing an interior volume with a center axis, the backing plate configured to support a target during a sputtering process, as taught by Lin, because it would allow for a more uniform film to be depositing on the substrate (col. 3, ln. 25). 
Regarding claim 2, Green teaches the first EM coil and the second EM coil are positioned concentrically ([0038]).  
Regarding claim 3, Green teaches at least one of the first EM coil or the second EM coil are positioned such that a center of the first EM coil or the second EM coil is in alignment with the center axis of the cathode housing.  

Regarding claim 7, Green teaches at least one additional EM coil (28, Fig. 3) within the interior volume of the cathode housing, each additional EM coil having an inner diameter and an outer diameter defining a coil width and a bottom surface and a top surface defining a coil thickness, wherein each additional EM coil is positioned so at least one of the first EM coil or second EM coil is within the inner diameter of the additional EM coil ([0038]).  
Regarding claim 10. Green teaches a plasma processing chamber comprising: 
a chamber body comprising a bottom, sidewalls and a ceiling enclosing a process volume (vacuum chamber [0025], Fig. 1); 
a substrate support (Fig. 1) positioned within the process volume; 
and a plasma cathode assembly (Target) positioned above the substrate support (Fig. 1), 
the plasma cathode assembly comprising: a cathode housing (10) having a top, sidewalls and a enclosing an interior volume with a center axis, to support a target (fig. 2); 
a first EM coil (28) inside the interior volume of the cathode housing, the first EM coil having a first inner diameter and a first outer diameter defining a first coil width; 
andAttorney Docket No. 44016829USO2PATENT23 a second EM coil (28) inside the interior volume of the cathode housing, the second EM coil having a second inner diameter and a second outer diameter defining a second coil width, wherein the first EM coil is within the second inner diameter of the second EM coil (Fig. 8, [0038]).  
Green does not explicitly teach a cathode housing having a top, sidewalls and a backing plate enclosing an interior volume with a center axis, the backing plate configured to support a target during a sputtering process. 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cathode of Green by providing a cathode housing having a top, sidewalls and a backing plate enclosing an interior volume with a center axis, the backing plate configured to support a target during a sputtering process, as taught by Lin, because it would allow for a more uniform film to be depositing on the substrate (col. 3, ln. 25). 
Regarding claim 11, Green teaches the first EM coil and the second EM coil are positioned concentrically and at least one of the first EM coil or the second EM coil are positioned such that a center of the first EM coil or the second EM coil is in alignment with the center axis of the cathode housing (Fig. 8, [0038]).  
Regarding claim 14, Green teaches the plasma cathode assembly further comprises at least one additional EM coil (28) within the interior volume of the cathode housing, each additional EM coil having an inner diameter and an outer diameter defining a coil width, wherein each additional EM coil is positioned so at least one of the first EM coil or second EM coil is within the inner diameter of the additional EM coil (Fig. 8).  
Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Green and Lin as applied to claims 1 and 10 above, and further in view of Riker (US 2018/0025895). 
Regarding claims 4, 5, 12 and 13, Green does not teach at least one of the first EM coil and the second EM coil is moveable relative to the cathode housing, wherein the moveable EM coil translates.  
Riker teach at least one of the first EM coil (119, Fig. 1, [0033] and the second EM coil is moveable relative to the cathode housing, wherein the moveable EM coil translates [0033].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second EM coil of Green by providing at least one of the first EM coil and the second EM coil is moveable relative to the cathode housing, wherein the moveable EM coil translates, as taught by Riker, because it would control process rate non-uniformities [0025]. 
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to claims 1 and 10 above, and further in view of Yokota (US 2015/0332898 as cited on IDS). 
Regarding claims 8 and 13, Green does not teach at least one permanent magnet is positioned within the first inner diameter of the first EM coil.  
Yokota teaches at least one permanent magnet (70, Fig. 13) is positioned within the first inner diameter of the first EM coil (36, [0100]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first EM coil of Green by providing at least one permanent magnet is positioned within the first inner diameter of the first EM coil, as taught by Yokota, because it would allow the strength of the auxiliary magnet to be reduced [0100]. 
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to claim 8 above, and further in view of Maass (US 5,284,564). 
Regarding claim 9, Green does not teach the at least one permanent magnet rotates about the center axis of the cathode housing.  
Maass teach the at least one permanent magnet (8, Fig. rotates about the center axis of the cathode housing (Fig. 1). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the permanent magnet of Green by providing the at least one permanent magnet rotates about the center axis of the cathode housing, as taught by Maass, because it would allow the system to be optimized by arranging magnets on the yoke plate should the distribution of the coating thickness deviate from its intended distribution (col. 2, ln. 54-56).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to claim 15 above, and further in view of Riker (US 2018/0025895). 
Regarding claim 17, Green does not teach controlling the position of EM coils comprises moving an EM coil by translation or rotation.  
Riker teaches controlling the position of EM coils comprises moving an EM coil by translation or rotation ([0033], 119, Fig. 1).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second EM coil of Green by controlling the position of EM coils comprises moving an EM coil by translation or rotation, as taught by Riker, because it would control process rate non-uniformities [0025]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J BRAYTON/Primary Examiner, Art Unit 1794